Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in resentencing defendant upon finding that he violated a condition of probation without ordering an updated presentence report. Defendant did not request that the original presentence report prepared less than five months earlier be updated, and the court was familiar with changes in defendant’s status since the preparation of that report (see, People v Shattuck, 214 AD2d 1026, lv denied 86 NY2d 740; see also, People v Travers, 234 AD2d 808, 809). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oswego County Court, Hafner, Jr., J. — Violation of Probation.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.